COURT OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
NOS.  2-06-133-CR
 2-06-134-CR
                                           
PATRICE MURPHY                                                               APPELLANT
 
                                                   V.
THE STATE OF TEXAS                                                                STATE
                                               ----------
              FROM THE 235TH
DISTRICT COURT OF COOKE COUNTY
 
                  MEMORANDUM OPINION[1]
AND JUDGMENT
                                               ----------
We
have considered AAppellant=s
Motion For Voluntary Dismissal Of Appeal.@  The motion complies with rule 42.2(a) of the
rules of appellate procedure. Tex. R.
App. P. 42.2(a).  No decision of this court having been
delivered before we received this motion, we grant the motion and dismiss the
appeal. See id.; Tex. R. App. P.
43.2(f).                                                                                                                                                                                                     PER CURIAM
 
PANEL D:   HOLMAN, GARDNER, and WALKER, JJ.
 
DO NOT PUBLISH
Tex.
R. App. P. 47.2(b)




 
DELIVERED:  August 24, 2006                                                      




[1]See Tex. R. App. P. 47.4.